DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered. 
As directed by the amendment: claims 14, 24 and 30 have been amended, claim  29 has been cancelled, and claims 1-13 have been canceled previously. Thus, claims 14-28 and 30-31 are presently pending in this application, claims 25-28 remain withdrawn from consideration.
Claim Objections
3.	In light of Applicant's Amendment of 02/22/2022, the objection to the claims 24 and 29-31 set forth in the Office Action of 11/22/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 112
4.	In light of Applicant's Amendment of 02/22/2021, the rejection of claims 15 and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office Action of 03/16/2021, is moot.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 14-24 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the side surface" in line 30. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 14-18, 22 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al. (hereinafter “Hoon”) (Pub. No.: WO2015/189628 A1) in view of Williams et al. (hereinafter “Williams”) (Pub. No.: US 2011/0005232 A1).


Regarding claims 14 and 17-18, Hoon discloses a jet pump (ejector device 100, as stated in Abstract) for a fluid supply system of a turbomachine, comprising: 
an inlet (a suction fluid inlet 120, see Abstract and annotated Figure 2); 
a mixer (defined by a throat section 154, see annotated Figure 2); and 
a diffuser (diffuser portion or central diffuser 150 that is including divergent outlet section 156, as presented  at page 13 and Abstract) at an outlet (discharge outlet 160 & outlet section 156, see page 15) of the jet pump (ejector device 100, as seen in annotated Figure 2), 
wherein the jet pump (ejector device 100) is delimited by an external tube extending along a longitudinal axis of the jet pump (as best seen immediately below, the external tube ET100 is  undoubtedly extending along a longitudinal axis AA) the external tube (external tube ET100) including a convergent portion (convergent portion CP120, as depicted in annotated Figures 2 and Figure 3, and convergent inlet section 152, as discussed in Abstract & page 7) at the inlet (120), a cylindrical intermediate portion at the mixer (defined by the intermediate throat section 154 which is clearly being cylindrical in shape), and a divergent portion (diverging outlet section 156) at the diffuser (diffuser portion 150, see page 14), wherein 
the jet pump (ejector device 100) further comprises an internal tube (injector portion 110, see Abstract and annotated Figures 2 and 3) disposed in and concentric with the external tube (the injector portion (110) is clearly located inside the external tube ET100 while is also being concentric with the external tube ET100, see annotated Figures 2 & 3), 
the internal tube (injector portion 110) extending along the longitudinal axis (longitudinal axis AA) of the jet pump (ejector device 100), wherein the inlet (inlet 120) includes an active fluid inlet conduit (active fluid inlet conduit A110, as shown in annotated Figure 3) comprising the internal tube (defined by the injector portion 110 and nozzle portion 140), the internal tube (injector portion 110 and nozzle portion 140) delimiting the active fluid inlet conduit (as best seen in annotated Figure 3, the combination of the injector portion 110 and nozzle portion 140 is surely delimiting the active fluid inlet conduit A110), and a passive fluid inlet conduit (passive fluid inlet conduit PFC120 which is located about the active fluid inlet while fluidly separated from the active fluid inlet conduit A110 by the internal tube that is defined by defined by the injector portion 110 and nozzle portion 140, as seen in annotated Figure 3) which is fluidly separated from the active fluid inlet conduit by the internal tube (injector portion 110), wherein the active fluid inlet conduit (A110) comprises twisted vanes (rotational deflector element 180, see page 14) which are located inside the internal tube (see annotated Figure 3).

    PNG
    media_image1.png
    544
    914
    media_image1.png
    Greyscale

Particularly, as best seen in annotated Figure 2, Hoon evidently demonstrates as how the external tube ET100 including a convergent portion CP120 at the inlet 120, a cylindrical intermediate portion at the mixer, which is defined by throat section 154, and a divergent portion or diverging outlet section 156 at the diffuser portion 150 (see Abstract). Also, with reference to annotated Figure 3, Hoon successfully exhibits another converging inlet section 152 that is being arranged at the inlet 120.   
More particularly, in Abstract, Hoon states that: the injector portion (110) of the ejector device (100) additionally comprises a rotational deflector element (180), constructed and arranged to rotate motive fluid as its passes from the motive fluid inlet into the diffuser portion (150), comprising a plurality of helical deflector vanes (182a, 182b, 182c) arranged for imparting helical rotation to the motive fluid as its passes the said vanes (182a, 182b, 182c), each said deflector vane (182a, 182b, 182c) having: a longitudinal length being approximately equal to or less than a diameter of the injector portion (110); and a radial twist angle of greater than approximately 30º, preferably a twist angle in the range of from about 35 or 40º up to about 80 or 90º.


    PNG
    media_image2.png
    522
    690
    media_image2.png
    Greyscale

Further, Hoon then goes on to describe: The deflector element 180 comprises a central spine 181 , extending in generally radial directions outwardly from which are three deflector vanes or blades 182a, 182b, 182c. The deflector vanes or blades 182a, 182b, 182c are equi-angularly or symmetrically positioned around the central spine, so they form a trio of like-shaped longitudinally extending compartments or chambers which divide up the flow of motive fluid passing through and past the deflector element 180 during its passage through the injector portion 110. Each deflector vane or blade 182a, 182b, 182c has a generally helical twisted shape or configuration, in order to impart the necessary twisting or rotational motion to the motive fluid as it passes thereover. The radial twist angle of each deflector vane or blade 182a, 182b, 182c is greater than approximately 30°, preferably in the range of from greater than about 30 ° up to about 90 °. In a typical embodiment, as illustrated by way of example in FIG. 4, the twist angle of the deflector vanes or blades 182a, 182b, 182c may be in the region of about 50 °, although twist angles of greater than 50°, e.g. up to about 90°, may be possible, again preferably generally as long as frictional losses are not increased to unacceptable levels. Both the forward (leading) and rear (trailing) edges or ends of each deflector vane or blade 182a, 182b, 182c have a flat or bluff face, in order to increase the level of turbulence caused by the helically rotating chambers of motive fluid as they meet and mix with the suction fluid in the inlet section 152 of the diffuser portion 150 (see page 14).
Clearly, Hoon, disclosing these deflector vanes or blades 182a, 182b, 182c of the deflector element 180 having a central spine, specifically teaches twisted vanes that are located inside the internal tube 110 and being configured to rotatably drive active fluid with respect to the longitudinal axis AA of the tube 110. 
Essentially, Hoon’s deflector element 180 comprising the central spine 181 is certainly designed such that each of the twisted vanes (182a;182b; 182c) comprises a wall element which includes an inner side edge IS182 and an outer side edge OS182 which is opposite to the inner side edge, wherein, as depicted in annotated Figure 4, the inner2Application No. 16/095,559 Reply to Office Action of March 16, 2021side edge IS182 of each of the twisted vanes 182 are directly connected to each other, the inner side edge of each of the twisted vanes being substantially parallel to the longitudinal axis AA of the jet pump and extending in a center of the internal tube 110, as instantly claimed. 

    PNG
    media_image3.png
    540
    815
    media_image3.png
    Greyscale

Then, as best seen immediately above, Hoon performs as how each twisted vane (182a;182b; 182c) comprising a trailing edge TE182 and a leading edge LE182. In fact, Hoon explicitly exhibits that a trailing edge TE182 of a first vane, which is defined by the twisted vane 182c, of the twisted vanes (182a;182b; 182c) comprises, along a radial direction (indicated by arrow C) of the first vane 182c, an inner portion IP182 of the trailing edge TE182 and an outer portion OP182 of the trailing edge TE182.  

Still further, with reference to annotated Figure 4 again, one skilled in the art would surely recognize as how the outer portion OP182 of the trailing edge TE182 comprises a substantially planar external surface which is substantially orthogonal to the side surface of the wall element, as otherwise, the deflector element 180 cannot normally operate.
However, although Hoon discloses the majority of Applicant’s claimed invention, he is still silent as to the fact that the twisted vanes comprising a NACA type aerodynamic profile. Nonetheless, the use of a NACA type aerodynamic profile in a fuel injector is well-known in the art, as taught by Williams. 
Williams in the same field of endeavor teaches another fuel nozzle comprising a plurality of circumferentially spaced apart axially extending swirl vanes, wherein each swirl vane has an axially swept cross-sectional profile along the radial extent thereof (see Paragraph [0009]). Specifically, in Paragraph [0010], Williams teaches that the trailing edge and leading edge of each swirl vane can be swept in opposite relative upstream-downstream directions axially, or in a common relative direction axially. It is also contemplated that the trailing edge can be parallel to the leading edge, if both edges are swept in a common direction. Further, in Paragraph [0011], Williams notes: The cross-sectional profile of each swirl vane can have proportions that vary along the radial extent of the swirl vane. Each swirl vane can have a cross-sectional profile defined by a first NACA number at a radial tip thereof and defined by a second NACA number at a base thereof. The cross-sectional profile of each swirl vane can be airfoil shaped and can have a chord that varies in length along the radial extent of the swirl vane. Likewise, in Paragraph [0040], Williams more specifically details: It is envisioned and well within the scope of the subject disclosure that the airfoil geometry of the turning vanes of air swirlers with swept vanes can be defined using the National Advisory Committee for Aeronautics (NACA) 4-digit definitions, 5-digit definitions, or the modified 4-/5-digit definitions. In each case, the airfoil shape is generated using analytical equations that describe the camber (curvature) of the mean line (geometric centerline) of the airfoil section, as well as the thickness or width distribution along the length of the airfoil. For example, it is possible to construct a swirler in accordance with the present invention in which each swirl vane has a cross-sectional profile defined at the tip by a NACA 2312 airfoil and at the hub or base by a NACA 2412 airfoil, with a smooth transition between the two NACA airfoils along the radial extent of each swirl vane. Those skilled in the art will readily appreciate that any suitable cross-sectional profiles can be used, whether standard or non-standard, without departing from the spirit and scope of the invention.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a NACA type aerodynamic profile, as taught by Williams, with the trailing edge TE182 and/or leading edge of the rotational deflector element of Hoon in order to provide more effective flow turning, as motivated by Williams in Paragraph [0008].
Thus modified, one skilled in the art would have been reasonably appraised that the inner portion of the trailing edge of would be further comprising a NACA type aerodynamic profile and/or at least one inner portion of the trailing edge of at least one of the twisted vanes would be further comprising a NACA type aerodynamic profile and/or at least one part of the leading edge of at least one of the twisted vanes would be further comprising a NACA type aerodynamic profile, as instantly claimed.  
Furthermore, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "… configured to rotatably drive the active fluid with respect to the longitudinal axis of the tube", the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Thus, the combination of Hoon and Williams appears to disclose all aspects of Applicant’s claimed invention.
Regarding claims 15 and 16, Hoon and Williams substantially disclose the jet pump, as claimed and detailed above. 
Additionally, as shown in annotated Figure 4 above, Hoon evidently illustrates as how at least one part of a trailing edge of at least one of the twisted vanes comprises a substantially planar external surface while the substantially planar external surface of the trailing edge of the at least one of the twisted vanes 182 is being substantially orthogonal to the longitudinal axis AA of the ejector device or jet pump 100, as instantly claimed.
Regarding claim 22, Hoon and Williams substantially disclose the jet pump, as claimed and detailed above. 
Additionally, as best seen in annotated Figure 4 above, Hoon evidently demonstrates as how the jet pump or ejector device (100) comprising at least three twisted vanes or deflector vanes (182a, 182b, 182c) which are arranged about the longitudinal axis AA of the jet pump 100, wherein the at least three twisted vanes are each located inside the internal tube 110, and wherein the at least three twisted vanes are configured to rotatably drive the active fluid with respect to the longitudinal axis of the jet pump.  
Furthermore, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "… configured to rotatably drive the active fluid with respect to the longitudinal axis of the jet pump", the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claim 30, Hoon and Williams substantially disclose the jet pump, as claimed and detailed above. 
Additionally, with reference to annotated Figure 2, Hoon evidently illustrates as how the active fluid conduit A110 being attached to the disk or securing disk D110. 

    PNG
    media_image4.png
    834
    835
    media_image4.png
    Greyscale

As best seen immediately above, this securing disk D110 is clearly being rigidly integral with the internal tube 110 and the active fluid inlet conduit being attached at the securing disk to the external tube, otherwise, the system cannot normally operate.
Regarding claim 31, Hoon and Williams substantially disclose the jet pump, as claimed and detailed above. 
Additionally, as depicted in annotated Figure 2 above, Hoon evidently illustrates as how the internal tube 110 is delimited by a wall W110 which extends axially from an inlet I110 of the internal tube to an outlet O110 of the 6Application No. 16/095,559Reply to Office Action of March 16. 2021internal tube 110, the inlet I110 of the internal tube opening outside the active fluid inlet conduit A110 at the securing disk, and the outlet O110 of the internal tube opening into the mixer, which is defined by throat section (154).
11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon in view of Williams, as evidenced by Wu et al. (hereinafter “Wu”) (Patent No.: US 9,775,936 B2).
Regarding claim 19, Hoon and Williams substantially disclose the jet pump, as claimed and detailed above. Additionally, in Abstract, Hoon expressly notes that a radial twist angle of greater than approximately 30°, preferably a twist angle in the range of from about 35 or 40° up to about 80 or 90°. 
Especially, Hoon further teaches: a longitudinal length being approximately equal to or less than a diameter of the injector portion; and a radial twist angle of greater than approximately 30°.  As used herein the term "radial twist angle" means the angle, measured in a plane perpendicular to a longitudinal axis of the deflector element, through which the respective deflector vane twists in space as it extends along its length in a direction parallel to the said longitudinal direction of the deflector element. In some embodiments the radial twist angle of each deflector vane may be in the range of from greater than about 30° up to about 90°. In some embodiments the radial twist angle of each deflector vane may be in the range of from about 35 or 40° up to about 80 or 90°. In some embodiments the radial twist angle of each deflector vane may be in the range of from about 40° up to about 60 or 70° (see pages 5-6). 
In this disclosure, Hoon certainly performs an indirect method of determining as how the leading edge of the twisted vanes being tilted with respect to a transverse cross-section of the internal tube 110. 
However, the combination of Hoon and Williams does not explicitly disclose that the leading edge of at least one of the twisted vanes is tilted by a leading angle between 5° and 30° with respect to a transverse cross-section of the internal tube at an inlet of the internal tube.
Nevertheless, it is notoriously well-known fact that a geometry or angle modification or optimization of vane angle would change characteristics of the fluid flow, as evidenced by Wu. Wu in the same field of endeavor teaches another pump for delivering continuous flow of fluid, wherein as stated in column 13 lines 5-15, the rotor hub having a leading portion positioned adjacent the inlet, the leading portion having a diameter increasing with distance in the downstream direction. Wu successfully exhibits relationships existing between the leading edge angle and computational fluid dynamics (CFD) to reach the highest efficiency (see column 6 lines 54-67). Specifically, in column 6 lines 41-60, Wu discloses: it is contemplated that other arrangements having more or fewer impeller blades 116 and 118 or stator vanes 120 may be utilized. The first stage and second stage impeller blades 116 and 118, as well as the stator vanes 120, all have 3-dimensional curved surfaces which can be designed, for example, using conventional turbomachinery inverse design theory such as 2D or quasi-3D methods. Their shapes and numbers may also be optimized via computational fluid dynamics (CFD) to reach the highest efficiency with minimal blood damage. The mixed-flow first-stage impeller blades 116 and the axial-flow second-stage impeller blades 118 may be designed, with respect to the head, such that the first stage provides approximately 50% to approximately 70% of the total pump head, while the second stage may provide approximately 30% to approximately 50% of the total pump head. 
Then, in column 6 lines 61-67 & column 7 lines 1-12, Wu  more clearly describes:  The leading edge angle of stage-two impeller blades 118 along each streamline may be set to be approximately equal to the trailing edge angle of the first-stage impeller blades 116 with a plus or minus attack angle of 0° to 5° by inverse design theory and CFD optimization so that the entrance flow matches well with the leading edge of the second stage impeller blades 118. The second stage blades 118 may be designed by aerofoil cascade theory together with CFD optimization to avoid complex and unreasonable very long blades. The blades of stator vanes 120 may be designed so that the leading edge angles generally match the flow out of the stage-two impeller blades 118. The trailing edge angles of the stator vanes 120 may be approximately 90° so that the blood or other fluid can be led to the outlet 106 substantially uniformly without minimal turbulence. The vane-to-vane sections and the meridional section part near the stator vanes 120 (as depicted in FIG. 1) may be designed and optimized by CFD so that they can further recover some potential energy (pressure) from the kinetic energy of the fluid flow (see column 6 lines 61-67 and column 7 lines 1-12).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of optimization methods, as taught by Wu, in the Hoon/ Williams jet pump, in order to optimize the performance of the pump by CFD (computational fluid dynamics) (see column 7 lines 10-12) to further reach the highest efficiency, as motivated by Wu in column 6 lines 50-54. 
With specific regard to the claimed limitations “the leading edge of at least one of the twisted vanes is tilted by a leading angle between 5° and 30° with respect to a transverse cross-section of the internal  tube at an inlet of the internal tube”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Hoon/ Williams/Wu such that the angling is between about 5 to 30 degrees because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 
12.	Claims 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon in view of Williams, and further in view of Dodge (Patent No.: US 3,134,338).
Regarding claim 20 and 21, Hoon and Williams substantially disclose the jet pump, as claimed and detailed above. Additionally, Hoon specifically teaches that the longitudinal length of the deflector element 180 is approximately equal to or less than a single diameter of the injector portion 110 in which the deflector element 180 is located (see page 15, first paragraph), Thus, the side-on profile of the deflector element 180 takes the form of an approximate square, as seen by way of example in FIG. 4(c). This serves to ensure that the helical rotation and resulting turbulence are applied to the motive fluid within the shortest longitudinal distance possible, whilst at the same time minimising any pressure drop over that distance. For instance, if the rotational motion applied by the helical deflector vanes or blades 182a, 182b, 182c were to be generated over a length substantially longer than a single diameter of the injector portion 1 10, the efficiency improvements would be reduced owing to greater frictional losses against the surfaces of the (in that case) longer deflector vanes or blades.  	However, although the combination of Hoon and Williams discloses the vast majority of the Applicant’s claimed invention, it does not explicitly disclose specifics as how each of the twisted vane extends. Nonetheless, jet pumps having the claimed structure are well-known in the art, as taught by Dodge. Dodge in the same field of endeavor teaches another jet pump, in which fluid is caused to flow smoothly though the pump with minimum turbulence, as stated in column 1 lines 36-40. In this disclosure, Dodge successfully exhibits as how a flaring diffuser chamber 47 is being attached to the flange 46 and forms a continuation of the flaring portion 45 to define a diffuser chamber increasing in area in which the velocity components of the fluid are reconverted to pressure (see column 2 lines 33-37). Dodge especially notes: According to the present invention, the fluid flowing through the jet pump is caused to swirl. The tangential inlet 42 contributes to this and swirling is further produced by a twisted or angular vane 47 in the inner conduit 43 and a similar angular or twisted vane 48 in the annular passage between the conduits 41 and 43. Both vanes are pitched in the same direction so that the fluids flowing through both passages will be caused to swirl in the same direction, this swirling continuing through the diffuser chamber (see column 2 lines 37-48). 
Most importantly, however, is the specific arrangement of the twisted or angular vanes 47 and 48, which are clearly being disposed along the direction of the longitudinal axis of the tube. As illustrated immediately below, Dodge explicitly teaches as how each of the twisted vane extending along the direction of the longitudinal axis of the tube 41, over a length which is higher than most of the length of the active fluid inlet conduit. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using twisted or angular vanes, as taught by Dodge, in the Hoon/ Williams jet pump, in order to insure continued swirling in the vortex chamber, as motivated by Dodge in column 1 lines 62-63. 


    PNG
    media_image5.png
    297
    624
    media_image5.png
    Greyscale

As such, according to the combination, one of ordinary skill in the art would have reasonably appraised that each of the twisted vanes would be further extending, along a direction of the longitudinal axis of the jet pump, over a length which is greater than most of a length of the active fluid inlet conduit and/or each of the twisted vanes would be further extending, along the direction of the longitudinal axis of the jet pump, over a length which is being greater than two thirds of the length of the active fluid inlet conduit, as instantly claimed. 
Regarding claims 23-24, Hoon and Williams substantially disclose the jet pump, as claimed and detailed above. Additionally, Hoon explicitly teaches: The deflector element 180 comprises a central spine 181, extending in generally radial directions outwardly from which are three deflector vanes or blades 182a, 182b, 182c. The deflector vanes or blades 182a, 182b, 182c are equiangularly or symmetrically positioned around the central spine, so they form a trio of like-shaped longitudinally extending compartments or chambers which divide up the flow of motive fluid passing through and past the deflector element 180 during its passage through the injector portion 110 (see page 14). 
However, although the combination of Hoon and Williams discloses the vast majority of the Applicant’s claimed invention, it is still silent as to the fact that the at least three twisted vanes are all twisted in a same direction. Nonetheless, jet pumps having the claimed structure are well-known in the art, as taught by Dodge. Dodge in the same field of endeavor teaches another jet pump, in which fluid is caused to flow smoothly though the pump with minimum turbulence, as stated in column 1 lines 36-40. 
Further, in column 2 lines 37-48, Dodge explicitly teaches: Both vanes are pitched in the same direction so that the fluids flowing through both passages will be caused to swirl in the same direction, this swirling continuing through the diffuser chamber. Swirling of the fluid in the jet pump passages accomplishes several advantageous purposes. Since the propellant fluid, which is preferably suppli6d through the inlet opening 42 and flows through the outer passage, is swirling in the same direction as the fluid to be aspirated, which normally enters through the inlet 44 and travels through the inner conduit 43, the two fluids can blend smoothly in the area adjacent to the outlet of the conduit 43 in a laminar manner to minimize or eliminate turbulent mixing. 
Dodge then goes to describe how: A tapered core member 1071 extends from the inlet of the diffuser chamber well into the flared discharge end of the inner conduit 1043 and carries one or more angular vanes 1080 extending substantially throughout the length thereof. The flare of this core 65 member is somewhat greater than that of the inner conduit so that the annular Row passage defined between them and within which the vanes 1080 partially lie decreases in flow area toward the discharge end. With these constructions, due to the flaring passages 70 and decreasing flow area thereof, maximum efficiency of the vortex flow is achieved and the fluid is caused to flow smoothly from the inlet ends of the passages through the diffuser chamber and vortex chamber to the outlet opening. It has been found that with these constructions comparable efficiencies are achieved whether the high pressure propellent fluid is supplied through the inner or outer passage (see column 4 lines 60-75).
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using twisted or angular vanes, as taught by Dodge, in the Hoon/ Williams jet pump, in order to insure continued swirling in the vortex chamber, as motivated by Dodge in column 1 lines 62-63. 
Although the combination of Hoon, Williams and Dodge fails to teach the exact limitation of having twisting angles at 360º, as stated in claim 24, it has been held in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 (II)(A)).
Thus modified, one skilled in the art would have been reasonably appraised that each of the at least three twisted vanes would be further twisted at a twisting angle between both opposite ends of the each of the at least three twisted vanes along a direction of the longitudinal axis of the jet pump, wherein a sum of the twisting angles of the at least three twisted vanes being equal to 360, as instantly claimed. 

Response to Arguments
13. 	Applicants’ arguments filed 02/22/2022 have been fully considered but they are not persuasive. Applicant’s argument resides in contention that “the cited references fail to describe all of the features recited in amended independent claim 14” (see Applicant’s Remarks at page 9). Specifically, Applicant argues that since “Hoon is not directed to a jet pump for a turbomachine. It is doubtful whether the jet pump of Figure 2 of Hoon can be embodied in a turbomachine and in an aircraft” (see Applicant’s Remarks at page 9, last paragraph), and thus, “Hoon is not relevant for assessing patentability of amended independent claim 14” (see Applicant’s Remarks at page 10, first paragraph). Nonetheless, the Examiner notes that the reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.   
Also, it should be noted that the claimed limitation “fluid system of a turbomachine” appears as a part of a preamble. With respect to the preamble, it should be noted that the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Further Applicant asserts that “Hoon describes a cylindrical external tube delimiting the exterior of the jet pump. Thus, Hoon fails to disclose an “external tube extending along a longitudinal axis of the jet pump, the external tube including a convergent portion at the inlet, a cylindrical intermediate portion at the mixer, and a divergent portion at the diffuser. In particular, Hoon fails to disclose (1) an external tube having a convergent portion at the inlet, and (2) an external tube having a divergent portion at the outlet. Indeed, only internal tubes of Hoon may have a convergent portion, a cylindrical intermediate portion and a divergent portion” (see Applicant’s Remarks at page 10, third & fourth paragraphs). However, independent claim 14 merely states that “the external tube including a convergent portion at the inlet, a cylindrical intermediate portion at the mixer, and a divergent portion at the diffuser”. 
Certainly, there is no specific structure claimed or otherwise disclosed by Applicant which makes this interpretation unreasonable. The fact that Applicant’s system and operational theory may or may not be different than that disclosed by Hoon and Williams does not discredit the arrangement disclosed by Hoon and Williams, absent claim limitations that require a narrower interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed.Cir.1993). 
Furthermore, Applicant additionally asserts that, because the primary reference taught by Hoon fails to disclose or suggest that “at least part of the trailing edge of the vanes 182a, 182b, 182c have a substantially planar external surface (…)” and “the inner portion of the trailing edge of the first vane comprises a NACA type aerodynamic profile and the outer portion of the trailing edge of the first vane comprises a substantially planar external surface which is substantially orthogonal to the side surface of the wall element.” (see Applicant’s Remarks at page 10, seventh & eighth paragraphs), and because the secondary reference taught by Williams “fails to disclose a vane having an inner portion of a trailing edge comprising a NACA type aerodynamic profile and an outer portion of the trailing edge comprising a substantially planar external surface” (see Applicant’s Remarks at page 10, last paragraph), and because another reference taught by Dodge is directed to a jet pump for evaporating liquid at low pressure (…) and fails to disclose “the twisted vanes are connected to each other at their inner side edge which is substantially parallel to the longitudinal axis of the tube and which extends in the center of the tube” (see Applicant’s Remarks at page 11), the Applicant disagrees with the combination of the references in arriving at the claimed invention. However, Applicant’s attention is drawn to the fact that Williams reference was brought specifically for the purpose of showing the use of NACA type aerodynamic profile. Dodge reference was brought explicitly for the purpose of showing as how each of the twisted vane extending along the direction of the longitudinal axis of the tube. 
As stated above in the analysis for the independent claim 14,  Williams, in Paragraph [0011], explicitly teaches: The cross-sectional profile of each swirl vane can have proportions that vary along the radial extent of the swirl vane. Each swirl vane can have a cross-sectional profile defined by a first NACA number at a radial tip thereof and defined by a second NACA number at a base thereof. The cross-sectional profile of each swirl vane can be airfoil shaped and can have a chord that varies in length along the radial extent of the swirl vane. Likewise, in Paragraph [0040], Williams more specifically details: It is envisioned and well within the scope of the subject disclosure that the airfoil geometry of the turning vanes of air swirlers with swept vanes can be defined using the National Advisory Committee for Aeronautics (NACA) 4-digit definitions, 5-digit definitions, or the modified 4-/5-digit definitions. In each case, the airfoil shape is generated using analytical equations that describe the camber (curvature) of the mean line (geometric centerline) of the airfoil section, as well as the thickness or width distribution along the length of the airfoil. 
Consequently, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a NACA type aerodynamic profile, as taught by Williams, to the tailing edge and/or leading edge of rotational deflector element of Hoon in order to provide more effective flow turning, as motivated by Williams in Paragraph [0008]. 
Clearly, the combination of Hoon and Williams discloses all the structural limitations of the claim and is therefore fully capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).   
Indeed, there is no specific structure claimed or otherwise disclosed by Applicant which makes this interpretation unreasonable. 
It is also noted that many of Applicants’ arguments are not commensurate with
the claims. Exemplary are Applicants arguments starting on page 9 which extensively
reference the specification and discuss various subjects such as “Due to the NACA type aerodynamic profile of the inner portion 67 of the trailing edge BF of the first vane 60, the active fluid is restricted from peeling away from the wall element 62” (see
Applicants’ Remarks at page 9). 
 Certainly, just because Hoon and Williams and/or Dodge demonstrate another arrangements of the jet pump not envisioned by the Applicant, these do not discredit the jet pump also disclosed by Hoon and Williams and/or Dodge. Still further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). 
Also, it has been held “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt,482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”); MPEP 2145(III). 
For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111).
Therefore, regardless of what is shown in the drawings and what assumptions Applicant is willing to make from these drawings, the combination of Hoon and Williams surely discloses all of the limitations of the independent claim 14. 
Due to the aforementioned reasons, the Applicants' arguments are not considered persuasive and so the current rejections are not being withdrawn.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/L.P/Examiner, Art Unit 3746           
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746